Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 18, 2020

                                        No. 04-20-00226-CV

       Abelardo G. GONZALEZ, Individually and as Next Friend of M.A.G. and Z.A.G.,
                                     Appellant

                                                  v.

    Alberto J. GONZALEZ, Sergio R. Gonzalez, Rosalinda Gonzalez, and Diana Gonzalez,
                                     Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2018CVH001007D3
                          Honorable Karen H. Pozza, Judge Presiding


                                           ORDER

      The appellees' briefs were due December 6, 2020; however, neither the briefs nor
motions for extension of time have been filed.

       We order Alberto J. Gonzalez, Sergio R. Gonzalez, Rosalinda Gonzalez, and Diana
Gonzalez to file, by January 4, 2021, their appellees’ briefs and written responses reasonably
explaining their failure to timely file the briefs. If the briefs are not filed by the date ordered, we
may submit the case without appellees' briefs.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of December, 2020.



                                                       ___________________________________
                                                       MICHAEL A. CRUZ, Clerk of Court